On Rehearing.
AYRES, Judge.
For the reasons assigned in the original opinion and the opinion on rehearing in Harvey v. Great American Indemnity Company, La.App., 110 So.2d 595, the judgment appealed will be and it is hereby amended, in part, and affirmed, and reversed, in part, and recast to read as follows:
It is, therefore, ordered, adjudged and decreed there be judgment in favor of plaintiffs, Dorothy White and Elmer White, against the defendants, Great American Indemnity Company, Fred E. Ford, T. B. Mc-Duff, J. E. Godfrey, and the partnership of McDuff & Godfrey composed of the aforesaid T. B. McDuff and J. E. God-frey, in solido, for the following sums and amounts towit:
(a) in favor of plaintiff, Dorothy White, $4,000;
(b) in favor of plaintiff, Elmer White, $689.89,
together with five percent per annum interest on each of said amounts from judicial demand until paid;
That the fees of the following doctors who testified on behalf of plaintiffs as expert medical witnesses be and the same are hereby fixed as follows:
(a) Dr. D. F. Overdyke, Jr., $50 '
(b) Dr. James F. Gladney, $50 and taxed as costs;
That the above named defendants pay all costs, including the cost of this appeal.
That the judgment, so far as in favor of plaintiffs, Dorothy White and Elmer White, and against the defendants, L. M. Winford and the Travelers Insurance Company, be and the same is hereby annulled, avoided, reversed and set aside, and it is now ordered, adjudged and decreed that plaintiffs’ demands as to these two defendants be and the same are hereby rejected.
Amended, in part, and affirmed, and reversed, in part.
GLADNEY, J., concurs with the exception that he adheres to his views as expressed in the original opinion on the qttestion of quantum.